 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
                                                         CASE NO. 1:18-cv-01068-LJO-EPG
     MICHELLE BUDWIG, an individual,
11

12          Plaintiff,                                   ORDER DENYING PLAINTIFF’S REQUEST
                                                         FOR RECONSIDERATION OF ORDER
13                                                       GRANTING IN PART AND DENYING IN PART
     v.                                                  MOTION TO CONTINUE
14
     ALLEGIANT AIR, LLC and DOES 1 to 100,
15   inclusive,                                          (ECF No. 44)
16          Defendants.
17

18
            Before the Court is Plaintiff’s request to reconsider its order granting in part and denying in part
19
     Plaintiff’s motion to continue the hearing on Defendant’s motion for summary judgment. (ECF No. 44;
20
     see ECF Nos. 39, 43.) The motion was filed on Friday, March 13, 2020. Defendant opposes the request
21
     for reconsideration. (ECF No. 45.)
22
            “A motion for reconsideration should not be granted, absent highly unusual circumstances, unless
23
     the district court is presented with newly discovered evidence, committed clear error, or if there is an
24
     intervening change in the controlling law,” and it “may not be used to raise arguments or present
25
     evidence for the first time when they could reasonably have been raised earlier in the litigation.” Marlyn
26
     Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal
27
     quotations marks and citations omitted) (emphasis in original).
28

30

31
 1            Plaintiff has failed to meet the standard for reconsideration. Plaintiff cites to the declaration of a

 2   national emergency due to the Coronavirus outbreak, declarations by the State of California regarding the

 3   virus, the closure of additional schools, various advisory precautions issued by government agencies

 4   seeking to slow the spread of the virus, and that Plaintiff’s counsel has been fighting a cold and also has

 5   asthma and is over 60 years of age. The Court agrees that the Coronavirus outbreak is a serious health

 6   issue. However, again, Plaintiff’s counsel has not indicated that he has COVID-19, or that he has been

 7   exposed to the virus, nor has he indicated that he has been personally affected by any other disruptions

 8   caused by the Coronavirus outbreak. Plaintiff’s counsel also does not describe how electronically filing

 9   an opposition brief increases any risk to his health.

10            Plaintiff’s opposition was initially due on March 13, 2020. Thus, as noted previously, when

11   Plaintiff’s counsel sought a continuance late in the evening on March 11, the opposition was presumably

12   nearly finished given that it was due only two days later. Plaintiff had Defendants’ motion for summary

13   judgment for more than three weeks by that time. Additionally, the Court has already granted Plaintiff a

14   brief extension to file his brief given the concerns raised in Plaintiff’s original request.

15            Since the Court issued its order granting in part and denying in part Plaintiff’s motion for a

16   continuance, Plaintiff’s counsel has filed a request for reconsideration, and two different reply briefs in

17   support of reconsideration, demonstrating that Plaintiff has the ability and time to draft and file briefs.

18   Indeed, over the last four days, Plaintiff’s counsel has now filed six separate briefs on the issue of the

19   deadline for the opposition. Plaintiff’s counsel clearly has the ability to prepare and file briefs with the

20   Court.

21            The Court does not find the circumstances at issue here warrant reconsideration. Plaintiff has not

22   provided the Court with newly discovered evidence justifying a further extension of time. Plaintiff also

23   has not demonstrated that the Court committed clear error in granting in part and denying in part

24   Plaintiff’s motion for a continuance. Finally, Plaintiff has not demonstrated that filing the opposition

25   brief in the additional time already provided would put Plaintiff’s counsel at greater health risk.

26   Plaintiff’s counsel has the ability and indeed is required to file the opposition brief electronically and also

27   may appear at the hearing telephonically.

28   \\\

30

31
 1          The Court finds that Plaintiff has not met the standard for reconsideration of the Court’s previous

 2   order granting in part and denying in part Plaintiff’s request for a continuance. Accordingly,

 3          IT IS ORDERED that Plaintiff’s request for reconsideration (ECF No. 44) is DENIED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     March 16, 2020                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

30

31
